[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Neither party having established their burden by credible evidence, the court finds for the defendant on the complaint and for the plaintiff on the counterclaim. Under these circumstances, the court does not reach the issue of res judicata.
Both parties produced evidence which the court could not credit and the defendant, by presenting his counterclaim undertook to burden the court with a meritless claim. The defendant acknowledged during his testimony that his counterclaim for some $20,000 was not brought in his prior 1988 action, #048307, because it "would a waste of the court's time."
Accordingly, the judgment may enter for the defendant on the complaint and for the plaintiff on the defendant's counterclaim.
McDONALD, J. CT Page 8